Title: To George Washington from Brigadier General William Maxwell, 10 March 1779
From: Maxwell, William
To: Washington, George


Sir
Elizth Town [N.J.] 10th March 1779
I inclose to Your Excellency the New York paper of Yesterday.
I have intiligence that a returning Cork Fleet of 17 Sail is to sail for Cork this day or to-morrow, they fell down yesterday—and there has been scattering Cannon heard ever since. I have further that Admiral Gambier is to Sail to morrow, or next day, on pr[e]tence of paying a visit to New Port; but in reallity it is believed to New London, or some where there abouts where we have a large Continental Vessel of 40 Guns or upwards with some others of Smaller sizes.
After his return from thence it is said he is to Sail for England and his place shortly to be supplyed by Admiral Biron.
I have nothing more worthey of notice. I am Your Excellencys most Obedient Humble Servant
Wm Maxwell
N.B. I think this whole account may be depended on—4 oclock in the after noon.
 